DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bousquet et al (US 9,336,211) provided by the applicant, further in view of Roulland et al (US 20110225155).

a computer readable medium on which is stored machine readable instructions that cause the processor to:
identify, based on analysis of at least one query feature associated with a query context of a query, and at least one entity feature associated with an entity context of each entity of a plurality of entities, a reduced number of entities that match the query from the plurality of entities (see at least col.24 line 10- col.26 line 9, Figure 7);
perform, based on analysis of at least one further query feature associated with the query context of the query and at least one further entity feature associated with the entity context of the reduced number of entities, further matching analysis of the query to the reduced number of entities (see at least col. 1 lines 44-52 note the claimed further query is met by the additional search related to the entity, the claimed further entity feature is met by the selected option to perform additional search on the entity);
link, based on analysis of results of the further matching analysis by a linking model, the query to at least one entity of the reduced number of 
receive selection of an entity of the plurality of entities (see at least block 305 Figure 3);
search, based on the selected entity, a linked plurality of queries and entities that include the query linked to the at least one entity of the reduced number of entities (see at least col.4 lines 5-47, Figure 4 blocks 400, 405, 410, col.22 lines 1-54); and
generate, based on the search of the linked plurality of queries and entities, search results that include a set of queries from a linked plurality of queries that is associated with the selected entity (see at least Figure 5 blocks 500, 505, 510 col.22 line 55- col.23 line 46),
The difference is Bousquet does not specifically show the features recited in claim 1 as “if available” in the following sentences. 
“link, for each entity of the at least one query and entity pair, a parent entity, if available, to a child entity”;
and
“wherein the search results include the parent entity, if available, linked to the child entity for each entity of the at least one query and entity pair”.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include linking as claimed while implementing the apparatus of Bousquet because the combined teaching would further facilitate query refining. 

Regarding claim 2, Bousquet/Roulland does not specifically show the apparatus according to claim 1, wherein the set of queries includes a specified number of queries that are associated with the selected entity. However as written the specified number is not required to be based on any criteria, thus reads on the reduced mapping taught by Bousquet (see at least col.28 lines 31-38). Note also users’ requirements vary and processing resources are not limitless thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify any number of queries that are associated with the selected entity depending on users’ requirements and/or resources capacity.



Regarding claim 7, Bousquet/Roulland teaches the apparatus according to claim 1, wherein the instructions to link, based on analysis of results of the further matching analysis by the linking model, the query to at least one entity of the reduced number of entities to generate the at least one query and entity pair further cause the processor to:
analyze, based on the analysis of the results of the further matching analysis by the linking model that includes a tree model, the query with respect to the reduced number of entities (see at least Roulland [0009]); and


Regarding claim 8, Bousquet/Roulland teaches the apparatus according to claim 7, wherein the instructions to generate, based on the analysis of the query with respect to the reduced number of entities, the indication of linking of the query to the entity of the reduced number of entities, or the indication of non-linking of the query to the entity of the reduced number of entities further cause the processor to:
determine, based on the tree model, a score for each query and entity pair of the at least one query and entity pair (see at least Bousquet col.21 lines 5-11);
based on a determination that the score is greater than or equal to a specified threshold, generate, for an associated query and entity pair, the indication of linking of the query to the entity of the reduced number of entities (see at least Bousquet col.18, lines 52-67, col.21 lines 52-67); and


Regarding claim 9, Bousquet/Roulland teaches the apparatus according to claim 7, wherein the instructions to generate, based on the analysis of the query with respect to the reduced number of entities, the indication of linking of the query to the entity of the reduced number of entities, or the indication of non-linking of the query to the entity of the reduced number of entities further cause the processor to:
determine, based on the tree model, a score for each query and entity pair of the at least one query and entity pair (see at least Roulland [0104]); and
modify, for each query and entity pair of the at least one query and entity pair, the score based on an ambiguity score of the entity of an associated query and entity pair (see at least Roulland [0113]).

Regarding claim 10, Bousquet/Roulland teaches the apparatus according to claim 7, wherein the instructions to generate, based on the 
identify, for the tree model, a rule to analyze each query and entity pair of the at least one query and entity pair (see at least Roulland [0114]);
generate, based on the identified rule for each query and entity pair of the at least one query and entity pair, a score for each query and entity pair of the at least one query and entity pair (see at least Roulland [0122]).

Regarding claim 11, Bousquet/Roulland does not specifically show the apparatus according to claim 7, wherein the instructions further cause the processor to:
determine, for each query and entity pair of the at least one query and entity pair, whether a clicked Uniform Resource Locator (URL) for the query includes entities that are not similar to the entity of the associated query and entity pair;
based on a determination, for each query and entity pair of the at least one query and entity pair, that the clicked URL for the query includes entities that are not similar to the entity of the associated query and entity 
based on a determination, for each query and entity pair of the at least one query and entity pair, that the clicked URL for the query includes the entity of the associated query and entity pair, generate an indication of a positive label for the entity of the associated query and entity pair; and
utilize, based on the tree model and for each query and entity pair of the at least one query and entity pair, the negative label or the positive label for the entity of the associated query and entity pair, to determine a score for each query and entity pair of the at least one query and entity pair.
However Bousquet/Roulland clearly teaches information from previous search sessions can be used for adjusting the score of the terms according to the frequency of the selections made by other users in the past (see at least Roulland [0108]). Furthermore Bousquet/Roulland suggests the claimed clicked URL since the system performs searching over the Internet (see at least Roulland [0041]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed features while 

Claim 12 essentially recites the limitations of claim 1 in form of method, with the added limitations of a URL associated with entity context of the reduced number of entities thus is rejected for the same reasons discussed in claim 1 above. Furthermore Bousquet/Roulland clsarly teaches or suggests the claimed URL since the method operates in the context of the Internet (see at least Roulland [0041]). 

Claims 13, 15 essentially recite the limitations of claims 3, 7 respectively in form of method, thus are rejected for the same reasons discussed in claims 3, 7 above.

Claims 16-20 essentially recite the limitations of claims 1, 7, 8, 9, 11 respectively in form of computer program product, thus are rejected for the same reasons discussed in claims 1, 7, 8, 9, 11 above. 

Claims 4, 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bousquet et al (US 9,336,211) provided by the applicant, further in view of Roulland et al (US 20110225155), further in view of Sharma et al (US 20180173808).
Regarding claim 4, Bousquet/Roulland does not specifically show but Sharna teaches the apparatus according to claim 3, wherein the instructions further cause the processor to:
specify, based on analysis by a rule (see at least Sharma [0056] defined syntax, semantics and grammar rules), inclusion, with respect to each entity of the plurality of entities, of the at least one keyword associated with each entity of the plurality of entities (see at least Sharma [0057]: the parameterized bot chain 134 may be described as a specific set of bots that when executed in a defined sequence serve an intended purpose e.g., generating a result set for a particular query, the bot mapper 128 may identify the bots 130 based on a temporal chaining feasibility analysis that uses the temporal logic ascertained by the domain binder 116), based on utilization of the at least one keyword associated with each entity of the plurality of entities in queries associated with each entity of the plurality of entities (see at least Sharma [0057]: bots that fulfill a matching criteria such as input consumed and output produced by a bot, its associated meta-data such as tags, category names, etc may be identified from the static bot catalog 132 and designed in the temporal chaining).  


Regarding claim 5, Bousquet/Roulland does not specifically show but Sharna teaches the apparatus according to claim 1, wherein the at least one further query feature associated with the query context of the query includes a domain associated with a Uniform Resource Locator (URL) associated with the query, and the at least one further entity feature associated with the entity context of the reduced number of entities includes a domain associated with a URL associated with the reduced number of entities (see at least Sharma [0061]: after the design of bot chain is completed, the execution may entail running these bots as and when they occur in the bot chain execution path.  When a bot is to be executed, the dynamic bot registry may be accessed to retrieve the corresponding uniform record locator (URL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of 

Claim 14 essentially recites the limitations of claim 4 in form of a method thus is rejected for the same reasons discussed in claim 4 above. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bousquet et al (US 9,336,211) provided by the applicant, further in view of Roulland et al (US 20110225155), further in view of Schneider (US 5,668,987).
Regarding claim 6, Bousquet/Roulland does not specifically show the apparatus according to claim 1, wherein the at least one further query feature associated with the query context of the query includes an embedding associated with the query, and the at least one further entity feature associated with the entity context of the reduced number of entities includes an embedding associated with the reduced number of entities. However it is common practice to embed queries into nested queries as shown by Haber (see at least [0045]). it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eder (US 20080256069) teaches data processing system that develops entity context before using said context to perform queries and return prioritized results. 
Elkholy et al (US 10,242,320) teach machine assisted learning of entities including generating entity models that are directed to identifying specific entities improves the overall performance of a modeling platform by providing entity models for recognizing entities that may be used in a query language to gather complicated insights regarding one or more data sets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        19 June 2021